IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 426 MAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
RICHARD CRUZ,                 :
                              :
              Petitioner      :


                                     ORDER


PER CURIAM

     AND NOW, this 9th day of October, 2014, the Petition for Allowance of Appeal is

DENIED.